Case 2:20-cv-07159-SB Document 21-21 Filed 10/23/20 Page 1 of 31 Page ID #:344




                    EXHIBIT U
          Case
          Case 2:20-cv-07159-SB
               2:17-bk-19548-NB Document
                                 Doc 500 21-21
                                          Filed 08/10/20
                                                 Filed 10/23/20
                                                           Entered
                                                                 Page
                                                                   08/10/20
                                                                      2 of 3111:10:27
                                                                               Page ID #:345
                                                                                       Desc
                                  Main Document      Page 1 of 30

                                             UNITED STATES BANKRUPTCY COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

 In re:
                                                                      CASE NO.: 2:17-bk-19548-NB
                                                                      ADVERSARY NO.:
                       Layfield & Barrett, APC                        NOTICE OF APPEAL FILED: 08/10/2020
                                                                      NOTICE OF CROSS APPEAL FILED :
                                                                      BANKRUPTCY CASE FILED : 08/03/2017
                                                                      APPEAL DOCKET ENTRY NO.: 497
                                                       Debtor(s)




                                                       Plaintiff(s)
                                 vs.                                       NOTICE OF REFERRAL OF APPEAL




                                                    Defendant(s)

To all parties in interest, and the:
            Bankruptcy Appellate Panel of the Ninth Circuit
            United States District Court, Central District of California

You are hereby notified that the following document(s) have been filed at the Bankruptcy Court.
            Motion for Leave to Appeal
            Answer in opposition to Motion for Leave to Appeal
            Notice of Appeal and Statement of Election
            Notice of Cross-Appeal
            Appellant’s Statement of Election to Transfer Appeal to the District Court
            Other (specify)
                     Appellant Designation of Contents For Inclusion in Record On Appeal; Notice of Transcripts

By virtue of orders of the Judicial Council of the Ninth Circuit and the District Court for this District, the above appeal and
related documents have been referred to the Bankruptcy Appellate Panel or U.S. District Court, as indicated above.

I certify that a true copy of the Notice of Appeal and Statement of Election, Notice of Referral of Appeal, Transcript Order
Form, and Notice of Transcript were served on each of the parties listed in the Appeal, together with a copy of the
Amended Order Continuing the Bankruptcy Appellate Panel of the Ninth Circuit, as applicable.


                                                     Kathleen J. Campbell
                                                     Clerk of Court
                                                     /s/ SONNY MILANO
Date:________________
      08/10/2020                              By:    _____________________________________
                                                     Deputy Clerk




July 2015                                                                                       APPEAL.NOTICE.REFERRAL
        Case
        Case 2:20-cv-07159-SB
             2:17-bk-19548-NB Document
                               Doc 500 21-21
                                        Filed 08/10/20
                                               Filed 10/23/20
                                                         Entered
                                                               Page
                                                                 08/10/20
                                                                    3 of 3111:10:27
                                                                             Page ID #:346
                                                                                     Desc
                                Main Document      Page 2 of 30


                                         NOTICE OF APPEAL SERVICE LIST

1. SERVED BY THE BANKRUPTCY COURT BY NOTICE OF ELECTRONIC FILING (NEF):

            Bankruptcy Appellate Panel of the Ninth Circuit at bapca09filings@ca9.uscourts.gov
            United States District Court at bkappeal_cacd@cacd.uscourts.gov

    Office of the United States Trustee
            Los Angeles Division at ustpregion16.la.ecf@usdoj.gov
            Riverside Division at ustpregion16.rs.ecf@usdoj.gov
            Santa Ana Division at ustpregion16.sa.ecf@usdoj.gov
            San Fernando Valley Division at ustpregion16.wh.ecf@usdoj.gov
            Northern Division at ustpregion16.nd.ecf@usdoj.gov

    Other parties served by NEF:
     REFER TO ATTACHED LIST




2. SERVED BY THE BANKRUPTCY COURT BY UNITED STATES MAIL:
     Philip J. Layfield
     8 The Green, Suite 6426
     Dover, DE 19901




July 2015                                                                                   APPEAL.NOTICE.REFERRAL
          Case
          Case 2:20-cv-07159-SB
               2:17-bk-19548-NB Document
                                 Doc 500 21-21
                                          Filed 08/10/20
                                                 Filed 10/23/20
                                                           Entered
                                                                 Page
                                                                   08/10/20
                                                                      4 of 3111:10:27
                                                                               Page ID #:347
                                                                                       Desc
                                  Main Document      Page 3 of 30

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address




     Individual appearing without attorney
     Attorney for:

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - **SELECT DIVISION**                                       DIVISION

 In re:

                                                                             CASE NO.:
                                                                             CHAPTER: **Select Chapter**
                                                                             ADVERSARY NO.:
                                                                             (if applicable)
                                                                             DATE NOTICE OF APPEAL FILED:
                                                                             DATE NOTICE OF CROSS APPEAL FILED:
                                                             Debtor(s).      APPEAL DOCKET ENTRY NO.:




                                                            Plaintiff(s),
                                   vs.                                                    NOTICE OF TRANSCRIPT(S)
                                                                                         DESIGNATED FOR AN APPEAL




                                                        Defendant(s).

Notice is given to the court and other parties in interest that the following action was taken:

      I do not intend to designate any portion of the transcript(s).

      I requested a copy of the transcript(s).
      1. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      2. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                F 8004-1.1.NOTICE.TRANSCRIPT
       Case
       Case 2:20-cv-07159-SB
            2:17-bk-19548-NB Document
                              Doc 500 21-21
                                       Filed 08/10/20
                                              Filed 10/23/20
                                                        Entered
                                                              Page
                                                                08/10/20
                                                                   5 of 3111:10:27
                                                                            Page ID #:348
                                                                                    Desc
                               Main Document      Page 4 of 30

      3. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      4. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      5. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.


      I intend to designate the following transcript(s) previously docketed:
      1. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      2. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      3. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      4. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      5. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)




Date: 08/10/2020
                                                                                  Printed name of law firm


                                                                                  _____________________________________________
                                                                                  Signature

                                                                                  _____________________________________________
                                                                                  Printed name

                                                                                  _____________________________________________
                                                                                  Attorney for (specify)


 Instructions
 This Notice cannot be used to order a transcript. To order a transcript, use the court approved Transcript Order Form on
 the court’s website at www.cacb.uscourts.gov/transcripts.

 This Notice must be served on opposing counsel and filed with the court within 14 days of the filing of the Notice of Appeal.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case
        Case 2:20-cv-07159-SB
             2:17-bk-19548-NB Document
                               Doc 500 21-21
                                        Filed 08/10/20
                                               Filed 10/23/20
                                                         Entered
                                                               Page
                                                                 08/10/20
                                                                    6 of 3111:10:27
                                                                             Page ID #:349
                                                                                     Desc
                                Main Document      Page 5 of 30

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF TRANSCRIPT(S) DESIGNATED FOR AN
APPEAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                          Printed Name                                                      Signature

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                F 8004-1.1.NOTICE.TRANSCRIPT
    Case
    Case 2:20-cv-07159-SB
         2:17-bk-19548-NB Document
                           Doc 500 21-21
                                    Filed 08/10/20
                                           Filed 10/23/20
                                                     Entered
                                                           Page
                                                             08/10/20
                                                                7 of 3111:10:27
                                                                         Page ID #:350
                                                                                 Desc
                            Main Document      Page 6 of 30
                        TRANSCRIPT ORDERING INSTRUCTIONS

TRANSCRIPT REQUESTS
A separate form must be completed for each hearing date requested. Select a Transcription Service
Provider from the attached Court-approved list of transcribers and complete the Transcript Order form.

Five (5) types of transcript requests:
x   Ordinary: A transcript to be delivered within thirty (30) calendar days after receipt of deposit.
x   14 Days: A transcript to be delivered within fourteen (14) calendar days after receipt of deposit.
x   7 Days: A transcript to be delivered within seven (7) calendar days after receipt of deposit.
x   3 Days: A transcript to be delivered within three (3) calendar days after receipt of deposit.
x   Daily: A transcript to be delivered within 24 hours after receipt of deposit.

341(a) MEETING OF CREDITORS:
The Meeting of Creditors is recorded by the Trustee. The Court does not keep or provide a copy of the
recording. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16.

FILE THE TRANSCRIPT ORDER FORM
Parties with an ECF account must file the Transcript Order Form in CM/ECF on the related case docket. Use
docket event “Transcript Order Form (Public Request).” As with all ECF filings, the completed PDF Transcript
Order Form must be “flattened” before electronically filing through ECF (click here to view the procedure). Self-
represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.

*NOTE: The Court does not accept transcript requests via fax, email or telephone.

TRANSCRIPT PROCESSING
The Court does not transcribe court proceedings. The official record of court proceedings is transcribed
by a court-approved transcriber from materials provided to that transcriber by the court. When a
Transcript Order Form is received, the Court will forward the hearing information to the Transcription Service
Provider you designate on the Transcript Order Form. The Transcription Service Provider will contact you
regarding receipt of the transcript. Thereafter, contact the Transcription Service Provider directly if you have
questions regarding your transcript order. Transcripts cannot be picked up at the Court. For more information,
go to www.cacb.uscourts.gov/track-transcript-status.

TRANSCRIPT COSTS/FORMS OF PAYMENT
The Transcription Service Provider will contact you directly regarding transcript costs and forms of payment.
Rates may vary but may not exceed maximum charges set by the Judicial Conference of the United States
(maximum rates are listed at www.cacb.uscourts.gov/transcripts).

COPIES OF TRANSCRIPTS
Once the Transcript Order Form requesting a transcript of a hearing is entered on the related case docket, a
Transcription Service Provider is designated and materials for transcription are sent by the Court to the
designated Transcription Service Provider. If more than one party files a Transcript Order Form for the same
hearing, the first Transcript Order Form on the docket takes precedence. All other parties that wish to obtain a
transcript of the same hearing are to contact the Transcription Service Provider designated on the case docket.

Completed transcripts are filed by the transcriber on the related case docket and restricted for 90 days from
the filed date as set forth in the Guide to Judiciary Policy Vol. 6, §510.25.10. During the 90-day restriction
period, the transcript may be viewed at the Clerk’s Office on a public computer terminal or a copy purchased
from the designated Transcription Service Provider that created the original transcript. For more information
see Transcript Ordering Instructions, section 1.15 of the Court Manual at www.cacb.uscourts.gov/court-
manual.


(cacb transcript instructions rev. 06/7/2018)      Page 1 of 3
    Case
    Case 2:20-cv-07159-SB
         2:17-bk-19548-NB Document
                           Doc 500 21-21
                                    Filed 08/10/20
                                           Filed 10/23/20
                                                     Entered
                                                           Page
                                                             08/10/20
                                                                8 of 3111:10:27
                                                                         Page ID #:351
                                                                                 Desc
                            Main Document      Page 7 of 30
COURT LOCATIONS
Self-represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.


 *DIVISION                                      ADDRESS

 Los Angeles (LA)                               United States Bankruptcy Court
                                                255 E. Temple Street Suite 940
                                                Los Angeles, CA 90012
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Northern (ND)                                  United States Bankruptcy Court
                                                1415 State Street
                                                Santa Barbara, CA 93101
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Riverside (RS)                                 United States Bankruptcy Court
                                                3420 Twelfth Street
                                                Riverside, CA 92501
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 San Fernando Valley (SV)                       United States Bankruptcy Court
                                                21041 Burbank Boulevard
                                                Woodland Hills, CA 91367
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 Santa Ana (SA)                                 United States Bankruptcy Court
                                                411 West Fourth Street
                                                Santa Ana, CA 92701
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


*NOTE: The Court does not accept transcript requests via fax, email or telephone.




(cacb transcript instructions rev. 06/7/2018)            Page 2 of 3
        Case
        Case 2:20-cv-07159-SB
             2:17-bk-19548-NB Document
                               Doc 500 21-21
                                        Filed 08/10/20
                                               Filed 10/23/20
                                                         Entered
                                                               Page
                                                                 08/10/20
                                                                    9 of 3111:10:27
                                                                             Page ID #:352
                                                                                     Desc
                                Main Document      Page 8 of 30


                                        UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                              APPROVED TRANSCRIPTION SERVICE PROVIDERS




   BEN HYATT CERTIFIED DEPOSITION
   0B                                                         eSCRIBERS, LLC
                                                              1B




   REPORTERS                                                  7227 N 16 th Street, Suite 207
   17835 Ventura Blvd., Suite 310                             Phoenix, AZ 85020
   Encino, CA 91316                                           Ph:(213) 943-3843
   Ph: (888) 272-0022, ext. 201 or ext. 206                   Fax: (973) 954-5619
   Fax: (818) 343-7116                                        Email: operations@escribers.net
   Email: mhyatt@benhyatt.com                                 www.eScribers.net
   www.BenHyatt.com

   BRIGGS REPORTING CO., INC.
   2B                                                         EXCEPTIONAL REPORTING SERVICES, INC.
                                                              5B




   4455 Morena Boulevard, Suite 104
   3B                                                         14633 S. Padre Island Drive, Suite 103
   San Diego, CA 92117
   4B                                                         Corpus Christi, TX 78418
   Ph: (310) 410-4151                                         Ph:(361) 949-2988, ext. 0
   Fax: (858) 453-9625                                        Fax: (361) 949-7799
   Email:briggs_reporting@sbcglobal.net                       Email: transcripts@exceptionalreporting.com
                                                              www.ExceptionalReporting.com


   ECHO REPORTING, INC.
   6B                                                         J & J COURT TRANSCRIBERS, INC.
   4455 Morena Boulevard, Suite 104                           268 Evergreen Avenue
   San Diego, CA 92117                                        Hamilton, NJ 08619
   Ph:(858) 453-7590                                          Ph: (609) 586-2311
   Fax: (858) 453-9625                                        Fax: (609) 587-3599
   Email: echoreporting@yahoo.com                             Email: JJcourt@JJcourt.com
   www.EchoReportinginc.com                                   www.JJcourt.com




(cacb transcript instructions rev. 06/7/2018)           Page 3 of 3
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 500 21-21
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     10 of 31
                                                                            11:10:27
                                                                               Page IDDesc
                                                                                      #:353
                                 Main Document       Page 9 of 30
                                                                                                                           ORDER No.
                                         UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

                                                        TRANSCRIPT ORDER FORM
                                                                                                                           CHAPTER
                                                                                                                           APPEAL?               Yes        No
     (File this form on the related case docket)                                                                           APPEAL No.
                                                                                                                                               (if known)
   Ordering Party’s Name:                                                                          Attorney Bar#
   Law Firm:
   Mailing Address:


   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):
   Telephone: (                )______________ E-mail:
   Bankruptcy Case #:                                                      Adversary Proceeding #/MP #:
   Date of Hearing (complete a SEPARATE form for EACH hearing date):                                                      Time:
   Debtor:
   Adversary Proceeding Name:                                                                vs.
   Hearing Judge: SELECT                                                                     Courtroom #: SELECT
                SELECT
   TRANSCRIBER: _____________________________ALTERNATE:  SELECT
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16
    Transcript Type:                NOTE: The Court is not responsible for determining if a hearing has been previously
                                    transcribed. Check the case docket to determine if a filed transcript already exists or is
                                    being transcribed before filing this form.
                                    Copy of Existing Transcript: Contact the transcriber directly for a copy.
        Ordinary (30 days)               3 Days                    Entire Hearing
        14 Days                          Daily (24 hours)          Ruling/Opinion of Judge only
        7 Days                                                     Testimony of Witness
                                                                   Other*                           (name of witness)
    *Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                   TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                             Date Sent to Transcriber:                          By     FDS        Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:
  Court Recorder:                                           Division:                       Processed by:

                                                       **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
      Rev. June 2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 500 21-21
                                  Filed 08/10/20
                                        Filed 10/23/20
                                                   Entered
                                                        Page
                                                           08/10/20
                                                             11 of 31
                                                                    11:10:27
                                                                       Page IDDesc
                                                                              #:354
                         Main Document      Page 10 of 30



 Mailing Information for Case 2:17-bk-19548-NB
 Electronic Mail Notice List

 The following is the list of parties who are currently on the list to receive email notice/service
 for this case.

    •   Wesley H Avery wes@averytrustee.com,
        lucy@averytrustee.com;Isabel@averytrustee.com
    •   Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.co
        m
    •   Moises S Bardavid mbardavid@hotmail.com
    •   Daniel I Barness daniel@barnesslaw.com
    •   James W Bates jbates@jbateslaw.com
    •   Darwin Bingham cat@scalleyreading.net
    •   Paul M Brent snb300@aol.com
    •   Martin J Brill mjb@lnbrb.com
    •   William S Brody wbrody@buchalter.com,
        dbodkin@buchalter.com;IFS_filing@buchalter.com
    •   Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
    •   Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;l
        bracken@wgllp.com
    •   Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    •   Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    •   Stella A Havkin stella@havkinandshrago.com,
        havkinlaw@earthlink.net;r49306@notify.bestcase.com
    •   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;pr
        iscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;d
        avid@rhmfirm.com;sloan@rhmfirm.com
    •   Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-
        mh.com;lawclerk1@law-mh.com;lfreidenberg@law-mh.com;mbral@law-
        mh.com;egarcia@law-mh.com;clopez@law-mh.com
    •   Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    •   James KT Hunter jhunter@pszjlaw.com
    •   Steven J Kahn skahn@pszyjw.com
    •   Joseph M Kar jkar@mindspring.com
    •   Michael S Kogan mkogan@koganlawfirm.com
    •   Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    •   Dare Law dare.law@usdoj.gov
    •   David W. Meadows david@davidwmeadowslaw.com
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 500 21-21
                                  Filed 08/10/20
                                        Filed 10/23/20
                                                   Entered
                                                        Page
                                                           08/10/20
                                                             12 of 31
                                                                    11:10:27
                                                                       Page IDDesc
                                                                              #:355
                         Main Document      Page 11 of 30



    •   Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    •   Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    •   Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    •   Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    •   Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    •   Brian A Paino bpaino@mcglinchey.com,
        asifuentes@mcglinchey.com;khan@mcglinchey.com
    •   Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungar
        ay@lockelord.com
    •   Michael F Perlis ,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungar
        ay@lockelord.com
    •   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    •   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    •   Damion Robinson dr@agzlaw.com
    •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    •   Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    •   Gary R Wallace garyrwallace@ymail.com
    •   Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          Case
           Case2:20-cv-07159-SB
                2:17-bk-19548-NB Document
                                  Doc 500 21-21
                                            Filed 08/10/20
                                                  Filed 10/23/20
                                                             Entered
                                                                  Page
                                                                     08/10/20
                                                                       13 of 31
                                                                              11:10:27
                                                                                 Page IDDesc
                                                                                        #:356
                                   Main Document      Page 12 of 30

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Philip J. Layfield
 8 The Green
 Suite 6426
 Dover, DE 19901
 phil@maximum.global
 (202) 904-4409




     Individual appearing without attorney
     Attorney for:
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.:2:17-bk-19548
Layfield & Barrett, APC                                             ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 7
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

                            Philip James Layfield
1. Name(s) of appellant(s): _________________________________________________________________________

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe):


December 2018                                                Page 1                                         Official Form 417A
      Case
       Case2:20-cv-07159-SB
            2:17-bk-19548-NB Document
                              Doc 500 21-21
                                        Filed 08/10/20
                                              Filed 10/23/20
                                                         Entered
                                                              Page
                                                                 08/10/20
                                                                   14 of 31
                                                                          11:10:27
                                                                             Page IDDesc
                                                                                    #:357
                               Main Document      Page 13 of 30

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order Approving Third Stipulation and Tolling Agreement Extending Statutes of Limitation Re Philip
   Layfield docket #s 493 and 494


2. The date the judgment, order, or decree was entered: 8/6/2020

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Philip Layfield, Appellant
    Attorney:




2. Party: Richard M. Pachulski, Appellee
    Attorney:
    Malhar Pagay
    Pachulski, Stang, Ziehl & Jones, LLP
    10100 Santa Monica Blvd, Suite 1300
    Los Angeles, CA 90067
    (310)277-6910


Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign
           n below

_____________________________________________________
            ___________________                                          Date: 08/10/2020
Signature off attorney for appellant(
                           appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

>1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHILOHULQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJEHQHILWRI)HG5%DQNU3
 F  FRPSOHWH'LUHFWRU¶V)RUP 'HFODUDWLRQRI,QPDWH)LOLQJ DQGILOHWKDWGHFODUDWLRQDORQJZLWKWKH1RWLFHRI
$SSHDO@


December 2018                                              Page 2                                                Official Form 417A
                                                                  Case  2:17-bk-19548-NB Document
                                                                   Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                                                                              500 21-21   08/10/20   Entered
                                                                                                          Filed 10/23/20      08/05/20
                                                                                                                           Page
                                                                                                                              08/10/20 17:06:40
                                                                                                                                15 of 31  Page IDDesc
                                                                                                                                       11:10:27  #:358
                                                                                            MainDocument
                                                                                           Main  Document Page Page141 of 7
                                                                                                                          30


                                                                   1   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: mpagay@pszjlaw.com

                                                                   5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                   6
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   7
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                      LOS ANGELES DIVISION
                                                                   9   In re:                                           Case No. 2:17-bk-19548-NB
                                                                  10   LAYFIELD & BARRETT, APC,                         Chapter 11
                                                                  11                                  Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                    THIRD STIPULATION AND TOLLING
                                                                                                                        AGREEMENT EXTENDING STATUTES
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                    OF LIMITATION RE: PHILIP LAYFIELD
                                           ATTORNEYS AT LAW




                                                                  14                                                    [No Hearing Required]
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:331224.1 51414/001
                                                                  Case  2:17-bk-19548-NB Document
                                                                   Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                                                                              500 21-21   08/10/20   Entered
                                                                                                          Filed 10/23/20      08/05/20
                                                                                                                           Page
                                                                                                                              08/10/20 17:06:40
                                                                                                                                16 of 31  Page IDDesc
                                                                                                                                       11:10:27  #:359
                                                                                            MainDocument
                                                                                           Main  Document Page Page152 of 7
                                                                                                                          30


                                                                   1           Richard M. Pachulski (the “L&B Trustee”), the Chapter 11 Trustee of the bankruptcy

                                                                   2   estate of Layfield & Barrett, APC (“L&B” or the “Debtor”), and Wesley H. Avery, the duly

                                                                   3   appointed chapter 7 trustee in the bankruptcy case entitled In re Philip James Layfield, Case

                                                                   4   No. 2:18-bk-15829-NB (the “Layfield Trustee”, and together with the L&B Trustee, the

                                                                   5   “Parties”), hereby stipulate and agree as follows in accordance with the following facts and

                                                                   6   recitals:

                                                                   7                                               RECITALS

                                                                   8           A.       On August 3, 2017 (the “L&B Petition Date”), petitioning creditors The Dominguez

                                                                   9   Firm, Inc., Mario Lara, Nayazi Reyes and Maria A. Rios (the “Petitioning Creditors”), filed an

                                                                  10   involuntary petition for relief under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

                                                                  11   “Bankruptcy Code”), against L&B [Docket No. 1], in this Court thereby commencing the above-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   captioned bankruptcy case (the “L&B Case”). That same day, the Petitioning Creditors filed an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Emergency Motion for Appointment of an Interim Trustee Under 11 U.S.C. § 303(g) and Granting
                                           ATTORNEYS AT LAW




                                                                  14   Emergency Relief [Docket No. 3] (the “Trustee Motion”).

                                                                  15           B.       In response to the Trustee Motion, the Debtor filed a Motion to Convert Case Under

                                                                  16   11 U.S.C. §§ 706(a) or 1112(a) on August 8, 2017 [Docket No. 19] (the “Conversion Motion”),

                                                                  17   seeking to convert the L&B Case to one under chapter 11 of the Bankruptcy Code. On August 11,

                                                                  18   2017, the Court entered orders granting the Conversion Motion [Docket No. 25], and denying the

                                                                  19   Trustee Motion [Docket No. 24].

                                                                  20           C.       On August 16, 2017, the Debtor, Petitioning Creditors, and Advocate Capital, Inc.

                                                                  21   entered into a Stipulation for the Appointment of a Chapter 11 Trustee [Docket No. 38] (the “Trustee

                                                                  22   Appointment Stipulation”), on the grounds that “the Parties believe that all creditors and the Debtor

                                                                  23   would be better served by the appointment of a chapter 11 trustee,” which the Court approved by

                                                                  24   order on August 17, 2017 [Docket No. 42]. Trustee Appointment Stipulation ¶ D at 2.

                                                                  25           D.       On August 21, 2017, the United States Trustee (the “UST”) filed its Notice of

                                                                  26   Appointment of Chapter 11 Trustee, appointing Richard M. Pachulski as Chapter 11 Trustee in the

                                                                  27   L&B Case [Docket No. 51]. Also on August 21, 2017, the UST filed an Application for Order

                                                                  28   Approving Appointment of Chapter 11 Trustee [Docket No. 53], which application was granted by

                                                                                                                        1
                                                                       DOCS_LA:331224.1 51414/001
                                                                  Case  2:17-bk-19548-NB Document
                                                                   Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                                                                              500 21-21   08/10/20   Entered
                                                                                                          Filed 10/23/20      08/05/20
                                                                                                                           Page
                                                                                                                              08/10/20 17:06:40
                                                                                                                                17 of 31  Page IDDesc
                                                                                                                                       11:10:27  #:360
                                                                                            MainDocument
                                                                                           Main  Document Page Page163 of 7
                                                                                                                          30


                                                                   1   the Court’s order entered the following day [Docket No. 56]. On August 28, 2017, the L&B Trustee

                                                                   2   filed his Acceptance of Appointment as Chapter 11 Trustee [Docket No. 63].

                                                                   3           E.       On September 27, 2017, the Court entered its Order Amending “Order Converting

                                                                   4   This Case to One Under Chapter 11” to Include Order for Relief, providing for the entry of the

                                                                   5   Order for Relief to be effective as of August 11, 2017 [Docket No. 99].

                                                                   6           F.       On May 21, 2018, the L&B Trustee and two other creditors (the “Layfield Petitioning

                                                                   7   Creditors”) filed an involuntary chapter 7 petition against Philip Layfield (“Layfield”) in this Court

                                                                   8   [Docket No. 1], thereby commencing Case No. 2:18-bk-15829-NB (the “Layfield Case”).

                                                                   9           G.       On May 23, 2018, Wellgen Standard, LLC, one of the Layfield Petitioning Creditors,

                                                                  10   filed Wellgen Standard, LLC’s Motion for Order Appointing an Interim Trustee Under 11 U.S.C.

                                                                  11   § 303(g) [Docket No. 5] (the “Interim Trustee Motion”), seeking the appointment of an interim
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   chapter 7 trustee in the Layfield Case.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           H.       On May 30, 2018, this Court granted the Interim Trustee Motion and on June 8, 2018,
                                           ATTORNEYS AT LAW




                                                                  14   the UST appointed the Layfield Trustee.

                                                                  15           I.       To date, the L&B Trustee has determined that, in the one year before the L&B

                                                                  16   Petition Date, the Debtor made numerous transfers to Philip Layfield.

                                                                  17           J.       The time period for the L&B Trustee to bring certain potential causes of action

                                                                  18   against Layfield and any entities directly or indirectly owned by or under the control of Layfield

                                                                  19   (collectively “Layfield Parties”) under Chapter 5 of the Bankruptcy Code and, potentially, claims

                                                                  20   under applicable state law (“Causes of Action”) originally was to expire on August 11, 2019 (the

                                                                  21   “Chapter 5 Statute of Limitations”).

                                                                  22           K.       On or about August 9, 2019, the L&B Trustee and Layfield Trustee entered into that

                                                                  23   certain Stipulation and Tolling Agreement Extending Statutes of Limitation Re: Philip Layfield

                                                                  24   [Docket No. 445] (the “First Extension Stipulation”), pursuant to which, among other relief, the

                                                                  25   Parties agreed to toll the Chapter 5 Statute of Limitations until March 11, 2020, in order to allow the

                                                                  26   parties to discuss and hopefully resolve informally the disposition of the Causes of Action without

                                                                  27   the need to commence formal proceedings in this Court. The Court approved the First Extension

                                                                  28   Stipulation by order entered the same day [Docket No. 446].

                                                                                                                           2
                                                                       DOCS_LA:331224.1 51414/001
                                                                  Case  2:17-bk-19548-NB Document
                                                                   Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                                                                              500 21-21   08/10/20   Entered
                                                                                                          Filed 10/23/20      08/05/20
                                                                                                                           Page
                                                                                                                              08/10/20 17:06:40
                                                                                                                                18 of 31  Page IDDesc
                                                                                                                                       11:10:27  #:361
                                                                                            MainDocument
                                                                                           Main  Document Page Page174 of 7
                                                                                                                          30


                                                                   1           L.       On or about March 10, 2020, the L&B Trustee and Layfield Trustee entered into that

                                                                   2   certain Second Stipulation and Tolling Agreement Extending Statutes of Limitation Re: Philip

                                                                   3   Layfield [Docket No. 480] (the “Second Extension Stipulation”), pursuant to which, among other

                                                                   4   relief, the Parties agreed to toll the Chapter 5 Statute of Limitations until September 11, 2020, in

                                                                   5   order to allow the parties to discuss and hopefully resolve informally the disposition of the Causes of

                                                                   6   Action without the need to commence formal proceedings in this Court. The Court approved the

                                                                   7   Second Extension Stipulation by order entered on March 11, 2020 [Docket No. 481].

                                                                   8           M.       The Parties seek to further extend the Chapter 5 Statute of Limitations to maintain the

                                                                   9   status quo between the L&B and Layfield bankruptcy estates with respect to the Causes of Action in

                                                                  10   order to facilitate further discussions and hopefully resolve informally the disposition of the Causes

                                                                  11   of Action without the need to commence formal proceedings in this Court.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           NOW, THEREFORE, as of August 11, 2020 (the “Commencement Date”), the L&B
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Trustee and the Layfield Trustee hereby stipulate and agree as follow:
                                           ATTORNEYS AT LAW




                                                                  14                                                   STIPULATION

                                                                  15           1.       The Parties incorporate the Recitals as set forth above, and such Recitals are made a

                                                                  16   material part hereof.

                                                                  17           2.       Covenant Not to Sue. In consideration of the Layfield Trustee’s agreement to further

                                                                  18   toll the statutes of limitation as set forth herein, the L&B Trustee agrees not to commence, file or

                                                                  19   initiate any Causes of Action against any Layfield Party for the period beginning on the

                                                                  20   Commencement Date through February 11, 2021. The covenant is made with the understanding that

                                                                  21   the L&B Trustee and the Layfield Trustee may agree, in writing, to extend the duration of the

                                                                  22   covenant beyond the expiration date provided in this paragraph.

                                                                  23           3.       Tolling of Statutes of Limitation. In consideration for the L&B Trustee’s Covenant

                                                                  24   Not to Sue (as set forth in paragraph 2 of this Stipulation), the Layfield Trustee agrees that all

                                                                  25   statutes of limitation, including but not limited to those set forth in section 546 of the Bankruptcy

                                                                  26   Code, applicable to any Causes of Action that the L&B Trustee may bring against any Layfield Party

                                                                  27   are hereby extended from the Commencement Date through and including March 11, 2021 (the

                                                                  28   “Tolling Period”), and the Tolling Period shall be excluded from any calculation of any statute of

                                                                                                                           3
                                                                       DOCS_LA:331224.1 51414/001
Case
 Case2:20-cv-07159-SB       493 21-21
      2:17-bk-19548-NB Document
                        Doc 500   Filed 08/05/20
                                        08/10/20   Entered
                                        Filed 10/23/20      08/05/20
                                                         Page
                                                            08/10/20 17:06:40
                                                              19 of 31  Page IDDesc
                                                                     11:10:27  #:362
                          MainDocument
                         Main  Document Page Page185 of 7
                                                        30




                   5

                                                 /s/ Malhar S. Pagay
      Case  2:17-bk-19548-NB Document
       Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                  500 21-21   08/10/20   Entered
                                              Filed 10/23/20      08/05/20
                                                               Page
                                                                  08/10/20 17:06:40
                                                                    20 of 31  Page IDDesc
                                                                           11:10:27  #:363
                                MainDocument
                               Main  Document Page Page196 of 7
                                                              30

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): THIRD STIPULATION AND TOLLING
AGREEMENT EXTENDING STATUTES OF LIMITATION RE: PHILIP LAYFIELD will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 5, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 5, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

            Philip James Layfield
            c/o Maximum Legal Holdings, LLC
            8 The Green, Suite 6426
            Dover, DE 19901

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 5, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

            By Email:
            Philip James Layfield
            Email: phil@maximum.global

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 5, 2020               Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.2 51414/002
        Case  2:17-bk-19548-NB Document
         Case2:20-cv-07159-SB   Doc 493   Filed 08/05/20
                                    500 21-21   08/10/20   Entered
                                                Filed 10/23/20      08/05/20
                                                                 Page
                                                                    08/10/20 17:06:40
                                                                      21 of 31  Page IDDesc
                                                                             11:10:27  #:364
                                  MainDocument
                                 Main  Document Page Page207 of 7
                                                                30
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Case 2:17-bk-19548-NB


    x    Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x    Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x    Moises S Bardavid mbardavid@hotmail.com
    x    Daniel I Barness daniel@barnesslaw.com
    x    James W Bates jbates@jbateslaw.com
    x    Darwin Bingham cat@scalleyreading.net
    x    Paul M Brent snb300@aol.com
    x    Martin J Brill mjb@lnbrb.com
    x    William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x    Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x    Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x    Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x    Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
    x    Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    x    Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x    Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
         beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x    Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
         mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
    x    Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x    James KT Hunter jhunter@pszjlaw.com
    x    Steven J Kahn skahn@pszyjw.com
    x    Joseph M Kar jkar@mindspring.com
    x    Michael S Kogan mkogan@koganlawfirm.com
    x    Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x    Dare Law dare.law@usdoj.gov
    x    David W. Meadows david@davidwmeadowslaw.com
    x    Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x    Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x    Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x    Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
    x    Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x    Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x    Damion Robinson dr@agzlaw.com
    x    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Gary R Wallace garyrwallace@ymail.com
    x    Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.2 51414/002
                                                                  Case
                                                                   Case2:20-cv-07159-SB
                                                                        2:17-bk-19548-NB Document
                                                                                          Doc 500 21-21
                                                                                                    Filed 08/10/20
                                                                                                          Filed 10/23/20
                                                                                                                     Entered
                                                                                                                          Page
                                                                                                                             08/10/20
                                                                                                                               22 of 31
                                                                                                                                      11:10:27
                                                                                                                                         Page IDDesc
                                                                                                                                                #:365
                                                                                           Main Document      Page 21 of 30


                                                                     1   Malhar S. Pagay (CA Bar No. 189289)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, California 90067                                    FILED & ENTERED
                                                                     3   Telephone: 310/277-6910
                                                                         Facsimile: 310/201-0760
                                                                     4   E-mail: mpagay@pszjlaw.com                                              AUG 06 2020
                                                                     5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                            CLERK U.S. BANKRUPTCY COURT

                                                                     6
                                                                                                                                            Central District of California
                                                                                                                                            BY sumlin     DEPUTY CLERK


                                                                     7
                                                                     8                                UNITED STATES BANKRUPTCY COURT

                                                                     9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                       LOS ANGELES DIVISION

                                                                    11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                    13                                  Debtor.             ORDER APPROVING THIRD
                                           ATTORNEYS AT LAW




                                                                                                                            STIPULATION AND TOLLING
                                                                    14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                            OF LIMITATION RE: PHILIP LAYFIELD
                                                                    15
                                                                                                                            [No Hearing Required]
                                                                    16

                                                                    17
                                                                    18

                                                                    19

                                                                    20
                                                                    21
                                                                    22            The Court having considered the Third Stipulation and Tolling Agreement Extending Statutes

                                                                    23   of Limitation Re: Philip Layfield [Docket No. 493] (the “Stipulation”), dated August 5, 2020, as

                                                                    24   agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of Layfield &

                                                                    25   Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the bankruptcy case

                                                                    26   entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause appearing

                                                                    27   therefor,

                                                                    28


                                                                         DOCS_LA:331230.1 51414/001
                                                                  Case
                                                                   Case2:20-cv-07159-SB
                                                                        2:17-bk-19548-NB Document
                                                                                          Doc 500 21-21
                                                                                                    Filed 08/10/20
                                                                                                          Filed 10/23/20
                                                                                                                     Entered
                                                                                                                          Page
                                                                                                                             08/10/20
                                                                                                                               23 of 31
                                                                                                                                      11:10:27
                                                                                                                                         Page IDDesc
                                                                                                                                                #:366
                                                                                           Main Document      Page 22 of 30


                                                                     1           IT IS HEREBY ORDERED that

                                                                     2           1.       The Stipulation is APPROVED.

                                                                     3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                     4   relating to this Order.

                                                                     5                                                     # # #

                                                                     6
                                                                     7
                                                                     8

                                                                     9
                                                                    10
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        LOS ANGELES, CALIFORNIA




                                                                    13
                                           ATTORNEYS AT LAW




                                                                    14

                                                                    15
                                                                    16

                                                                    17
                                                                    18

                                                                    19

                                                                    20
                                                                    21
                                                                    22

                                                                    23
                                                                           Date: August 6, 2020
                                                                    24
                                                                    25
                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_LA:331230.1 51414/001
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 500 21-21
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     24 of 31
                                                                            11:10:27
                                                                               Page IDDesc
                                                                                      #:367
                                 Main Document      Page 23 of 30
                                   PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 8 The Green, Suite 6426, Dover, DE 19901

 A true and correct copy of the foregoing document entitled: NOTICE OF APPEAL AND STATEMENT OF ELECTION
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 the manner stated below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  08/10/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 See attachment




                                                                   Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
 judge will be completed no later than 24 hours after the document is filed.




                                                                   Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.




                                                                   Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 08/10/2016       Christine Layfield
 Date               Printed Name                                        Signature
                                                                               re




December 2018                                             Page 3                                               Official Form 417A
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 500 21-21
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     25 of 31
                                                                            11:10:27
                                                                               Page IDDesc
                                                                                      #:368
                                 Main Document      Page 24 of 30
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Case 2:17-bk-19548-NB


    x    Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x    Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x    Moises S Bardavid mbardavid@hotmail.com
    x    Daniel I Barness daniel@barnesslaw.com
    x    James W Bates jbates@jbateslaw.com
    x    Darwin Bingham cat@scalleyreading.net
    x    Paul M Brent snb300@aol.com
    x    Martin J Brill mjb@lnbrb.com
    x    William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x    Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x    Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x    Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x    Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
    x    Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    x    Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x    Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
         beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x    Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
         mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
    x    Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x    James KT Hunter jhunter@pszjlaw.com
    x    Steven J Kahn skahn@pszyjw.com
    x    Joseph M Kar jkar@mindspring.com
    x    Michael S Kogan mkogan@koganlawfirm.com
    x    Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x    Dare Law dare.law@usdoj.gov
    x    David W. Meadows david@davidwmeadowslaw.com
    x    Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x    Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x    Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x    Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
    x    Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x    Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x    Damion Robinson dr@agzlaw.com
    x    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Gary R Wallace garyrwallace@ymail.com
    x    Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 500 21-21
                                  Filed 08/10/20
                                        Filed 10/23/20
                                                   Entered
                                                        Page
                                                           08/10/20
                                                             26 of 31
                                                                    11:10:27
                                                                       Page IDDesc
                                                                              #:369
                         Main Document      Page 25 of 30

  1   Philip J. Layfield
      c/o Maximum Legal Holdings, LLC
  2   8 The Green
      Suite 6426
  3   Dover, Delaware 19901
      Telephone: (302) 401-6804
  4   phil@maximum.global
  5

  6                             UNITED STATES BANKRUPTCY COURT
  7                             CENTRAL DISTRICT OF CALIFORNIA
  8                                    LOS ANGELES DIVISION
  9
      In re:                                    Case No.: 2:17-bk-19548
 10
      Layfield & Barrett, APC
 11
         Debtor
 12                                             Assigned to: Hon. Neil Bason
 13
                                                APPELLANT, PHILIP LAYFIELD’S
 14                                             DESIGNATION OF ITEMS TO BE INCLUDED
                                                IN RECORD ON APPEAL
 15

 16

 17

 18
           Filing Date     #                             Docket Text
 19
                                Stipulation By Richard Pachulski (TR) and Wesley H.
       August 5, 2020     493
 20                             Avery/Third Stipulation and Tolling Agreement Extending
 21
                                Statutes of Limitation re: Philip Layfield Filed by Trustee
                                Richard Pachulski (TR) (Pagay, Malhar) (Entered:
 22                             08/05/2020)
 23                             )
                                Order approving third stipulation and tolling agreement
 24    August 6, 2020     494
                                extending statutes of limitation re: Philip Layfield (BNC-
 25                             PDF) (Related Doc # 493 ) Signed on 8/6/2020 (Sumlin,
                                Sharon E.) (Entered: 08/06/2020)
 26
                                )
 27

 28



                                                   1
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 500 21-21
                                  Filed 08/10/20
                                        Filed 10/23/20
                                                   Entered
                                                        Page
                                                           08/10/20
                                                             27 of 31
                                                                    11:10:27
                                                                       Page IDDesc
                                                                              #:370
                         Main Document      Page 26 of 30

  1

  2
      Dated: August 10, 2020
  3
                                                   _______________________________
                                                            ___________
                                                                   __ _____
                                                                         ____
                                                                            _______
  4                                                Philip Layfield
                                                           ayfield

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                               2
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 500 21-21
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     28 of 31
                                                                            11:10:27
                                                                               Page IDDesc
                                                                                      #:371
                                 Main Document      Page 27 of 30
                                   PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 8 The Green, Suite 6426, Dover, DE 19901

 A true and correct copy of the foregoing document entitled: ESIGNATION OF RECORD ON APPEAL be served or was
 served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in he manner stated
 below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  08/10/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 See attachment




                                                                   Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
 judge will be completed no later than 24 hours after the document is filed.




                                                                   Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.




                                                                   Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 08/10/2016       Christine Layfield
 Date               Printed Name                                        Signature
                                                                               re




December 2018                                             Page 3                                               Official Form 417A
        Case
         Case2:20-cv-07159-SB
              2:17-bk-19548-NB Document
                                Doc 500 21-21
                                          Filed 08/10/20
                                                Filed 10/23/20
                                                           Entered
                                                                Page
                                                                   08/10/20
                                                                     29 of 31
                                                                            11:10:27
                                                                               Page IDDesc
                                                                                      #:372
                                 Main Document      Page 28 of 30
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Case 2:17-bk-19548-NB


    x    Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x    Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x    Moises S Bardavid mbardavid@hotmail.com
    x    Daniel I Barness daniel@barnesslaw.com
    x    James W Bates jbates@jbateslaw.com
    x    Darwin Bingham cat@scalleyreading.net
    x    Paul M Brent snb300@aol.com
    x    Martin J Brill mjb@lnbrb.com
    x    William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x    Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x    Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x    Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x    Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
    x    Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
    x    Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x    Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
         beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x    Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
         mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
    x    Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x    James KT Hunter jhunter@pszjlaw.com
    x    Steven J Kahn skahn@pszyjw.com
    x    Joseph M Kar jkar@mindspring.com
    x    Michael S Kogan mkogan@koganlawfirm.com
    x    Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x    Dare Law dare.law@usdoj.gov
    x    David W. Meadows david@davidwmeadowslaw.com
    x    Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x    Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x    Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x    Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
    x    Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x    Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x    Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x    Damion Robinson dr@agzlaw.com
    x    Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Gary R Wallace garyrwallace@ymail.com
    x    Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 Case
  Case2:20-cv-07159-SB
       2:17-bk-19548-NB Document
                         Doc 500 21-21
                                   Filed 08/10/20
                                         Filed 10/23/20
                                                    Entered
                                                         Page
                                                            08/10/20
                                                              30 of 31
                                                                     11:10:27
                                                                        Page IDDesc
                                                                               #:373
                          Main Document      Page 29 of 30



 AttorneyorPadyName,Address,Telephone& (M                           FOR COURT USEONLY
 Nos.,State BarNo.& Em ailAddress
 Philip Layfiél
              d
 8 The Green,Sui
               te 6426
 Dover,DE 19901
 (202)904-4409
 phil@maximum.global



 E8(1Individualappearingwithoutattorney
 E1 Allorneyfon'
                                    UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 In re:
La/ield& Barrett,APC                                                CASE NO :2:17-bk-19548
                                                                              .


                                                                    CHAPTER:7
                                                                    ADVERSARY NO .:
                                                                    (ifapplicabl
                                                                               e)
                                                                    DATE NOTICE O F APPEAL FILED:08/10/2020
                                                                    DATE NOTICE O F CROSS APPEAL FILED :
                                                     Debtors . APPEAL DOCKET ENTRY NO .:




                                                    Plaintiffts),
                               vs.                                                NOTICE OF TRANSCRIPTIS)
                                                                             DESIGNATED FOR AN APPEAL




                                                 Defendantts).
Notice isgi
          vento the courtand otherparties in interestthatthefollowing action wastaken:

(Z   Ido notintendtodesignateanyportionofthetranscriptts).
     Irequesteda copyofthetranscriptts).
         Hearingdate(specjfy)              andtime(specify)                             oftranscriptrequested.
         Date(spec/fy)            transcriptwasrequested.
           Hearingdate(specifyj                    andtimeLspecify)                     oftranscriptrequested.
           Date(specjfy)                  transcriptwasrequested.
           Thisform isoptional. Ithasbeenapprovedforuseinthe UnitedStatesBankruptcyCourtforthe CentralDistrictofCalifornia.
June2016                                                      Page1                            F 8OO4-I-I.NOTICE.TRANSCRIPT
 Case
  Case2:20-cv-07159-SB
       2:17-bk-19548-NB Document
                         Doc 500 21-21
                                   Filed 08/10/20
                                         Filed 10/23/20
                                                    Entered
                                                         Page
                                                            08/10/20
                                                              31 of 31
                                                                     11:10:27
                                                                        Page IDDesc
                                                                               #:374
                          Main Document      Page 30 of 30



           Hearingdatefspecifyj                    andtimefspecifyj                      oftranscriptrequested.
           Date(spec/fy)                  transcriptwasrequested.
     4. Hearing date(specify)                      andtime(spec/fy)                      oftranscriptrequested.
        Date(specify)                     transcriptwasrequested.
     5. Hearingdate(specikj                        andtime(spec/fy)                      oftranscriptrequested.
        Date(specify)                     transcriptwasrequested.

Z    Iintendtodesignatethefollowingtranscriptts)previouslydocketed:
          Hearingdate(specffy)            ofdesignatedtranscript.
           Docketentrynumberofdesignatedtranscript(specifyj
     2. Hearingdatefspecifyj          ofdesignatedtranscript.
        Docketentrynumberofdesi
                              gnatedtranscript(spec/fy)
     3. Hearingdate(specifyj           ofdesignatedtranscript.
        Docketentrynumberofdesignatedtranscript(specify)
     4. Hearingdate(specify)           ofdesignatedtranscript.
        Docketentrynumberofdesignatedtranscript(specifyj
           Hearingdate(spec/fy)           ofdesignatedtranscript.
           Docketentrynumberofdesignatedtranscript(specjfy)


Date: 08/10/2020
                                                                       Printed name ofIaw firm


                                                                       Signature
                                                                       Philip Layfield
                                                                       Printed nam e


                                                                       Attorneyfor(spec/fy)

 Instructions
 ThisNotice cannotbe used to ordera transcript.To orderatranscript,usethecourtapprovedTranscriptO rderForm on
 the court's website at- .cacb.uscouds.nov/transcrints.

 ThisNoticem usl* M         onopposingcounseland filedwiththe courtw i
                                                                     thin 14 days ofthefiling ofthe NoticeofAppeal.




           Thisform isoptional.lthasbeen approvedforuse inthe UnitedStatesBankruptcyCourtfortheCentralDistrictofCalifornia.

June2016                                                      Page2                            F 8OO4-I.I.NOTICE.TRANSCRIPT
